internal_revenue_service number release date index number -------------------- ---------------------------------------- ----------------------------------- ------------------------------ legend legend x ---------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-107451-05 date date -- ---- ---------- ---------------------- ---------------------- state d1 d2 a b dear ------------- correspondence written on behalf of x requesting a ruling that a proposed issuance of stock under an incentive stock_bonus_plan plan would not cause x to have more than one class of stock within the meaning of sec_1361 of the internal_revenue_code code this letter responds to the letter dated date and related facts the information submitted discloses that x was incorporated under the laws of state on d1 x elected to be taxed as an s_corporation for federal tax purposes effective d2 x has a single shareholder and issued two classes of common_stock differentiating only in voting rights plr-107451-05 x intends to establish the plan for the benefit of certain key employees participants provided that in accordance with a revised shareholder agreement x acquires from the sole owner upon the owner’s death the owner’s stock to the extent of the proceeds of certain life_insurance owned by x on the life of the owner to fund the plan the plan provides that x may grant revocable options to the participants to acquire the stock of x at its fair_market_value at the time of exercise reasonable bonuses may be made to such participants the net after tax proceeds of which will be used to exercise the options the plan also provides that while any such options remain outstanding the net after tax proceeds from distributions on account the stock of x acquired by the participants shall likewise be used to exercise such options the plan further provides for options to acquire a controlling_interest in x upon the death or incapacity of the owner to the extent any owner’s stock remains outstanding after the life_insurance funded redemption the participants may continue the acquisition of the owner’s stock via the exercise of options on the remaining owner’s stock with the net after tax proceeds from bonuses and distributions the participants who purchase the stock of x other than the controlling shares will vest in such stock at a rate of a for each year_of_service including prior service provided however no more than b years_of_service shall be counted a participant is fully vested in any controlling shares acquired the plan provides that x has the right to purchase from a participant all of the stock owned by the participant within a 60-day time period following the date the participant’s employment is terminated for any reason upon such an event x shall pay to the participant an amount equal to the fair_market_value of the purchased stock that is vested at such time law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds plr-107451-05 sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the arrangement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 sec_1_1361-1 provides that in general buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights conclusion based solely on the facts submitted and representations made we conclude that the plan will not cause x to have a second class of stock within the meaning of sec_1361 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code plr-107451-05 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely s david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
